                Case 1:17-cv-04768-GWG Document 33
                                                19 Filed 09/09/20
                                                         05/05/20 Page 1 of 1



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------X   MEMORANDUM ENDORSEMENT
    ROBERT DOWNING

                               Plaintiff,
                                                                            17-CV-4768 (GJG)
    -against-
                                                                            NOTICE OF MOTION
    ANDREW M. SAUL, Commissioner
    of Social Security

                                Defendant.
    --------------------------------------------------X



                                         NOTICE OF MOTION FOR FIXING
                                            OF AN ATTORNEY’S FEE
                                              Under 42 USC 406(B)


    PLEASE TAKE NOTICE that upon all the prior proceedings in this matter and upon the annexed
    Petition and Attachments, the undersigned will move this Court before the Hon. Gabriel J.
    Gorenstein at the United States Courthouse 500 Pearl St, New York, NY 10007, on June 5, 2020, on
    submission, for an Order pursuant to 42 U.S.C. Sec. 406(b) fixing a fee for plaintiff’s attorney for his
    services in this matter.


Per Docket # 32, this motion is withdrawn. The conference DATED: May 5, 2020
scheduled for September 15, 2020, is canceled.

So Ordered.

                                                                    _________________________
                                                                    Lewis B. Insler, Esq.
 September 9, 2020                                                  Attorney for Plaintiff
                                                                    17 Newcomb Pl
                                                                    White Plains, NY 10606
                                                                    914 980-2561

    To: Susan Branagan, AUSA
    US Attorney, SDNY
    86 Chambers St., Third Floor
    New York, New York 10007
